UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6727



CHARLES ROBERT BAREFOOT, JR.,

                                               Plaintiff - Appellant,

          versus


JIMMY THORTON; JOHN CORNLEY, Chief Deputy; KEM
PICKETT, Captain; GEORGE DEWEY HUDSON, JR.,
District Attorney, Sampson County; JAMIE B.
ASKINS, Assistant District Attorney; JAMES
FREEMAN,    Assistant    District    Attorney;
LIEUTENANT SILVESTER WILSON; MARVIN POLK;
KEVIN JOHN MCREAINY; EARL BUTLER; DONNIE
HARRISON; W. STVEDA,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-ct-03109-H)


Submitted:   August 3, 2007                 Decided:   August 15, 2007


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Robert Barefoot, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Robert Barefoot, Jr. appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(2000). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        Barefoot v. Thorton, No. 5:06-ct-03109-H

(E.D.N.C. Apr. 18, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -